
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.10



NON-EMPLOYEE DIRECTOR RESTRICTED STOCK PLAN
Amended and Restated as of April 1, 2003


Section 1. Introduction

        1.1   The Plan; Effective Date; Duration. This Alliant Techsystems Inc.
Amended and Restated Non-Employee Director Restricted Stock Plan (the "Plan"),
shall be effective April 1, 2003. No award shall be made under the Plan after
the expiration of 10 years from August 6, 1996, the original effective date of
the Plan.

        1.2   Purpose. The purpose of the Plan is to provide each non-employee
member ("Director") of the Board of Directors (the "Board") of Alliant
Techsystems Inc. (the "Corporation") with awards of shares of common stock, par
value $.01 per share ("Stock"), of the Corporation, subject to the restrictions
and other provisions of the Plan. It is intended that the Plan will (a) permit
Directors to increase their stock ownership and proprietary interest in the
Corporation and their identification with the interests of the Corporation's
stockholders ("Stockholders"), (b) provide a means of compensating Directors
that will help attract qualified candidates to serve as Directors, and
(c) induce incumbent Directors to continue to serve if the Board desires that
they remain on the Board.

        1.3 Shares of Stock Available Under the Plan.

        (a)   Subject to any adjustments made pursuant to Section 1.3(c), the
aggregate number of shares of Stock that may be issued under the Plan shall be
168,750, taking into account the effect of the stock splits that became
effective on November 10, 2000, September 7, 2001, and June 10, 2002.

        (b)   Shares of Stock awarded under the Plan may be (i) authorized but
unissued shares of Stock, (ii) previously issued shares of Stock reacquired by
the Corporation, including shares purchased in the open market (collectively,
"Treasury Shares"), or (iii) a combination thereof.

        (c)   Appropriate and equitable adjustment shall be made in the number
of shares of Stock available under the Plan and covered by Plan awards in the
event of any recapitalization, reorganization, merger, consolidation, spin-off,
combination, repurchase, exchange of shares or other securities of the
Corporation, stock split, reverse stock split, stock dividend, extraordinary
dividend, liquidation, dissolution, or other similar corporate transaction or
event affecting the Corporation.

Section 2. Restricted Stock Awards

        2.1 Award Dates.

        (a)   As of the date of each annual meeting of Stockholders ("Annual
Meeting"), commencing with the 1996 Annual Meeting and terminating December 31,
2001, each Director elected or reelected to the Board at such Annual Meeting
shall be awarded 600 shares of restricted Stock ("Restricted Stock"). Commencing
January 1, 2002 and terminating March 31, 2003, as of the date of each Annual
Meeting, each Director elected or reelected to the Board at such Annual Meeting
shall be awarded 750 shares of Restricted Stock. Commencing April 1, 2003, as of
the date of each Annual Meeting, each Director elected or reelected to the Board
at such Annual Meeting shall be awarded shares of Restricted Stock with a market
value of $55,000.00 as determined by the closing market price of Stock on the
date of such Annual Meeting.

        (b)   A Director who is elected to the Board on a date other than the
date of an Annual Meeting shall be awarded shares of Restricted Stock as of such
date of election with a market value of $55,000.00 as determined by the closing
market price of the Stock on the date of such election.

        (c)   A Director may elect, in writing, on or prior to any date as of
which the Director is entitled to receive a Restricted Stock award to waive the
Director's right to receive the award. Any

--------------------------------------------------------------------------------




such waiver shall apply to all future Restricted Stock awards the Director would
otherwise be entitled to receive, and shall remain in effect until such time as
the Director elects, in writing, to revoke such waiver. Any such revocation
shall be effective with respect to Restricted Stock awards the Director is
entitled to receive as of dates subsequent to the date of the revocation.

        2.2   Issuance of Stock. As promptly as practical after the date as of
which an award is deemed made, the Corporation shall issue a certificate
("Certificate"), registered in the name of each Director receiving an award,
representing the number of shares of Restricted Stock covered by the Director's
award.

        2.3   Rights of Holders of Restricted Stock. Upon issuance of a
Certificate, the Director in whose name the Certificate is registered shall,
subject to the provisions of the Plan, have all of the rights of a Stockholder
with respect to the shares of Restricted Stock represented by the Certificate,
including the right to vote the shares and receive cash dividends and other cash
distributions thereon.

        2.4   Restricted Period. Restricted Stock shall be subject to the
restrictions set forth in Section 2.7 and the other provisions of the Plan for a
period (the "Restricted Period") commencing on the date as of which the
Restricted Stock is awarded (the "Award Date") and ending on the earlier of:

        (a)   the first to occur of the following:

        (i)    the Director retires from the Board in compliance with the
Board's retirement policy as then in effect;

        (ii)   the Director's service on the Board terminates as a result of the
Director's not being nominated for reelection by the Board, but not as a result
of the Director's declining to serve again;

        (iii)  the Director's service on the Board terminates because the
Director, although nominated for reelection by the Board, is not reelected by
the Stockholders;

        (iv)  the Director's service on the Board terminates because of (A) the
Director's resignation at the request of the Nominating Committee of the Board,
(B) the Director's removal by action of the Stockholders, or (C) the sale,
merger or consolidation of, or a similar extraordinary transaction involving,
the Corporation;

        (v)   the Director becomes unable to serve because of disabilities; or

        (vi)  the Director dies;

or

        (b)   if earlier, the third or any subsequent anniversary of the Award
Date with respect to an Award to a Director if the Director, at least one year
prior to such anniversary of the Award Date, gives the Company written notice of
election to end the Restricted Period with respect to such Award on such third
or subsequent anniversary.

        2.5   Forfeiture of Restricted Stock. As of the date ("Termination
Date") a Director ceases to be a member of the Board for any reason, the
Director shall forfeit to the Corporation all Restricted Stock awarded to the
Director for which the Restricted Period has not ended as of or prior to the
Termination Date.

        2.6   Release of Restricted Stock. If a Director's Termination Date
occurs as of or after the end of the Restricted Period applicable to Restricted
Stock, such Restricted Stock shall be released to the Director, free and clear
of all restrictions and other provisions of the Plan.

2

--------------------------------------------------------------------------------


        2.7   Restrictions. Restricted Stock shall be subject to the following
restrictions during the Restricted Period:

        (a)   The Restricted Stock shall be subject to forfeiture to the
Corporation as provided in the Plan.

        (b)   The Restricted Stock may not be sold, assigned, transferred,
pledged, hypothecated or otherwise disposed of; and neither the right to receive
Restricted Stock nor any interest under the Plan may be assigned by a Director,
and any attempted assignment shall be void.

        (c)   Each Certificate representing shares of Restricted Stock shall be
held by the Corporation and shall, at the option of the Corporation, bear an
appropriate restrictive legend and be subject to appropriate "stop transfer"
orders. The Director shall deliver to the Corporation a stock power endorsed in
blank to the Corporation.

        (d)   Any additional Stock or other securities or property (other than
cash) that may be issued with respect to Restricted Stock as a result of any
stock dividend, stock split, business combination or other event, shall be
subject to the restrictions and other provisions of the Plan.

        (e)   The issuance of any Restricted Stock award shall be subject to and
contingent upon (i) completion of any registration or qualification of the Stock
under any federal or state law or governmental rule or regulation that the
Corporation, in its sole discretion, determines to be necessary or advisable;
(ii) the execution by the Director and delivery to the Corporation of (A) any
agreement reasonably required by the Corporation, and (B) the stock power
referred to in Section 2.7(c); and (iii) the payment by the Director to the
Corporation of the par value of the Restricted Stock, except to the extent that
Treasury Shares are issued in connection with the award.

Section 3. General Provisions

        3.1   Administration. The Plan shall be administered by a committee (the
"Committee") that shall be the Personnel and Compensation Committee of the Board
or such other committee of Directors as may be designated by the Board. The
Committee shall have full power, discretion and authority to interpret and
administer the Plan, except that the Committee shall have no power to
(a) determine the eligibility for awards of Restricted Stock or the number of
shares of Restricted Stock to be awarded or the timing or value of awards of
Restricted Stock to be awarded to any Director, or (b) take any action
specifically delegated to the Board under the Plan. The Committee's
interpretations and actions shall, except as otherwise determined by the Board,
be final, conclusive and binding upon all persons for all purposes.

        3.2   No Retention Rights. Neither the establishment of the Plan nor the
awarding of Restricted Stock to a Director shall be considered to give the
Director the right to be retained on, or nominated for reelection to, the Board,
or to any benefits or awards not specifically provided for by the Plan.

        3.3   Interests Not Transferable. Except as to withholding of any tax
required under the laws of the United States or any state or locality, no
benefit payable at any time under the Plan shall be subject in any manner to
alienation, sale, transfer, assignment, pledge, attachment, or other legal
process, or encumbrance of any kind. Any attempt to alienate, sell, transfer,
assign, pledge, attach or otherwise encumber any such benefits whether currently
or thereafter payable, shall be void. No benefit shall, in any manner, be liable
for or subject to the debts or liabilities of any person entitled to such
benefits. If any person shall attempt to, or shall alienate, sell, transfer,
assign, pledge or otherwise encumber such person's benefits under the Plan, or
if by reason of such person's bankruptcy or any other event, such benefits would
devolve upon any other person or would not be enjoyed by the person entitled
thereto under the Plan, then the Committee, in its discretion, may terminate the
interest in any such benefits of the person entitled thereto under the Plan and
hold or apply them to or for the benefit of such

3

--------------------------------------------------------------------------------


person entitled thereto under the Plan or such person's spouse, children or
other dependents, or any of them, in such manner as the Committee may deem
proper.

        3.4   Amendment and Termination. The Board may at any time amend or
terminate the Plan; provided that:

        (a)   no amendment or termination shall, without the written consent of
a Director, adversely affect the Director's rights under outstanding awards of
Restricted Stock;

        (b)   Stockholder approval of any amendment shall be required if
Stockholder approval is required (i) under applicable law or the listing
requirements of any national securities exchange on which are listed any of the
Corporation's equity securities, or (ii) in order for the Plan to continue to
comply with Rule 16b-3 promulgated under the Securities Exchange Act of 1934, as
amended ("Rule 16b-3"); and

        (c)   to the extent then required in order for the Plan to continue to
comply with Rule 16b-3, Section 2.1 may not be amended more than once every six
months other than to comport with changes in the Internal Revenue Code, the
Employee Retirement Income Security Act, or the rules thereunder.

        3.5   Severability. If all or any part of the Plan is declared by any
court or governmental authority to be unlawful or invalid, such unlawfulness or
invalidity shall not serve to invalidate any portion of the Plan not declared to
be unlawful or invalid. Any Section or part thereof so declared to be unlawful
or invalid shall, if possible, be construed in a manner which will give effect
to the terms of such Section or part thereof to the fullest extent possible
while remaining lawful and valid.

        3.6   Controlling Law. The law of Minnesota, except its law with respect
to choice of law, shall be controlling in all matters relating to the Plan.

4

--------------------------------------------------------------------------------




QuickLinks


Exhibit 10.10



NON-EMPLOYEE DIRECTOR RESTRICTED STOCK PLAN Amended and Restated as of April 1,
2003
